DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
2.	The amendment filed on 03/24/2022 has been entered into this application. 

Continued Examination under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2022 has been entered.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


5.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an emitter structure for emitting”, “a radiation deflection structure configured for deflecting”, “a wavelength selective structure configured for”, and “deflection structure arranged for deflecting” in claims 1, 2, 10-11 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 1-3, 6-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub. No. 2019/0339197 A1 by Boutami (hereinafter Boutami) in view of US Patent Pub. No. 2016/0327852 A1 by Watanabe et al (hereinafter Watanabe).

Regarding Claim 1, Boutami teaches a radiation source (Fig. 2a @ 11, Par. [0075, 0103]) for obliquely launching (Fig. 1, 2a, illustrates such configuration) a narrowband electromagnetic radiation (Par. [0103], [0104]: the light source 11 emits a light beam at a single wavelength λ1 thus implicitly teaches narrowband electromagnetic radiation because λ1 can take any value) into a cavity (Fig. 1, 2a @ 12, Abstract, Par. [0010-0012, 0030]), comprising: 
an emitter structure (Fig. 2a @ 11, Par. [0075, 0103]) having a main radiation emission region for emitting the narrowband electromagnetic radiation (Par. [0103], [0104]: the light source 11 emits a light beam at a single wavelength λ1 thus implicitly teaches narrowband electromagnetic radiation because λ1 can take any value), wherein the emitter structure (Fig. 2a @ 11, Par. [0075, 0103]) is optically coupled to the cavity (Fig. 2a @ 12, Abstract, Par. [0010-0012, 0030, 0075]), and 
a layer element (Fig. 2a @ 13, Par. [0103]) directly coupled to a planar upper surface of the main radiation emission region of the emitter structure (Fig. 2b @ 11’, Par. [0074-0075, 109]), wherein the layer element (Fig. 2a @ 13, Par. [0103-0105]) comprises a radiation deflection structure (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]) configured for deflecting the radiation emission characteristic (Fig. 2a @ 13, illustrates such configuration) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103]) with respect to a surface normal of the main radiation emission region (Fig. 2a @ 11, 13, 16, illustrates such configuration) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103], Also see Par. [0005, 0012]) but does not explicitly teach obliquely and wherein the radiation deflection structure comprises a planar lower upper surface and a planar lower surface.  
However, Watanabe teaches obliquely (Fig. 24A @ 464, Par. [0125], obliquely deflected) and wherein the radiation deflection structure (Fig. 24A @ 464, Par. [0125]: deflector) comprises a planar lower upper surface and a planar lower surface (Fig. 24A @ 464, Par. [0125]: deflector illustrates such configuration).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Boutami by Watanabe as taught above such that obliquely and wherein the radiation deflection structure comprises a planar lower upper surface and a planar lower surface is accomplished in order to enable an effective beam deflection to obtain a predictable result.

Regarding Claim 2, Boutami teaches wherein the cavity (Fig. 1, 2a @ 12, Abstract. Also see Fig. 10, 11) is formed by inner wall elements of a housing (Fig. 1, 2a @ 10, Abstract, Also see Fig. 10, 11), wherein the layer element (Fig. 2a @ 13, Par. [0103]) comprises the radiation deflection structure (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]) for deflecting the radiation emission characteristic (Fig. 2a @ 13, illustrates such configuration) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103]) with respect to the inner wall element (Fig. 1 @ 123, 124, Par. [0075]) which faces the main radiation emission region (Par. [0091]) (Also see Fig. 9) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103]). 
 
Regarding Claim 3, Boutami teaches wherein the radiation deflection structure (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]) of the layer element (Fig. 2a @ 13, Par. [0103-0105]) comprises a plurality of light directing elements (Abstract, Par. [0084-0087]; diffraction grating thus teaches light directing elements), wherein an orientation of the light directing elements (Fig. 2a @ 13a, 13b, 13c, Par. [0075, 0081, 0105]) is angularly offset with respect to a surface normal of the main radiation emission region (Fig. 2a @ 13, illustrates such configuration, i.e. angularly offset) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103]). 

Regarding Claim 6, Boutami teaches wherein the layer element (Fig. 2a @ 13, Par. [0103]) comprises a plurality of structured sublayers (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]) arranged for providing the angularly offset light directing elements (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]), wherein the sublayers extend parallel to the main radiation emission region (Fig. 2a @ 11, 13, 16, illustrates such configuration) of the emitter structure (Fig. 2a @ 11, Par. [0075, 0103], Also see Par. [0005, 0012]).  

Regarding Claim 7, Boutami teaches wherein the light directing elements are arranged in a parallel orientation with respect to each other (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]). 
 
Regarding Claim 8, Boutami teaches wherein the light directing elements comprise different orientations with respect to each other (Fig. 2a @ 13a3, 13b3, 13c3, Par. [0084-0090]).  

Regarding Claim 9, Boutami teaches wherein the emitter structure comprises an LED element, a laser element and/or an infrared source (Par. [0003, 0112]).  

Regarding Claim 10, Boutami teaches wherein the emitter structure comprises an infrared source (Par. [0124]) and a wavelength selective structure (Fig. 2b @ 11’, Par. [0109]) configured for providing the narrowband electromagnetic radiation (Par. [0035], [0085] λ is the wavelength of the light beam propagated in the optical waveguide associated with said diffraction grating thus implicitly teaches narrowband electromagnetic radiation because λ can take any value, [0109, 0115]). 

Regarding Claim 11, Boutami as modified by Watanabe teaches a radiation source for obliquely emitting (See Claim 1 rejection) a narrowband IR radiation (See Claim 10 rejection), comprising: 
an IR emitter structure having a main radiation emission region for emitting a narrowband IR radiation (See Claim 10 rejection), and 
a layer element directly coupled to a planar upper surface of the main radiation emission region (See Claim 1 rejection) of the IR emitter structure (See Claim 10 rejection), wherein the layer element (See Claim 1 rejection) comprises a IR radiation (See Claim 10 rejection) deflection structure arranged for deflecting (See Claim 1 rejection) the IR radiation emission characteristic of the IR emitter structure (See Claim 10 rejection) with respect to a surface normal of the main radiation emission region (See Claim 1 rejection) of the IR emitter structure (See Claim 10 rejection), and wherein the radiation deflection structure comprises a planar lower upper surface and a planar lower surface (See Claim 1 rejection).  

Regarding Claim 12, Boutami as modified by Watanabe teaches wherein the radiation source is arranged for oblique launching a narrowband IR radiation (See Claim 11 rejection) into a cavity (See Claim 1 rejection), wherein the IR emitter structure (See Claim 11 rejection. Also see Boutami, Fig, 2a @ 11) is coupled to a housing having inner wall elements (Boutami, Fig. 2a), which at least partially form the cavity (Boutami, Fig. 12), and wherein the IR radiation deflection structure is arranged for deflecting the IR radiation emission characteristic of the IR emitter structure (See Claim 11 rejection) with respect to the wall element (Boutami, Fig. 2a) facing the main radiation emission region of the IR emitter structure (See Claim 11 rejection).  

Regarding Claim 13, Boutami as modified by Watanabe teaches wherein the radiation deflection structure of the layer element (See Claim 11 rejection) comprises a plurality of light directing elements between opposing main surface regions of the layer element (Boutami, Fig. 2a), wherein an orientation of the light directing elements is angularly offset with respect to a surface normal of the main radiation emission region (See Claim 3 rejection) of the IR emitter structure (See Claim 11 rejection).  

Regarding Claim 15, Boutami as modified by Watanabe teaches wherein the layer element comprises a plurality of structured sublayers arranged for providing the angularly offset light directing elements, wherein the sublayers extend parallel to the main radiation emission region (See Claim 6 rejection) of the IR emitter structure (See Claim 11 rejection).  

Regarding Claim 16, Boutami as modified by Watanabe teaches wherein the IR emitter structure comprises an infrared source and a wavelength selective structure configured for providing the narrowband IR radiation (See Claim 10 rejection).  

Regarding Claim 17, Boutami as modified by Watanabe teaches wherein a thickness of the layer element comprises an integer multiple of a quarter of a wavelength (Boutami, Par. [0091-0092, 0127], therefore, teaches the layer element comprises an integer multiple of a quarter of a wavelength) of the of the IR radiation emitted by the emitter structure (See Claim 11 rejection).  

Regarding Claim 18, Boutami as modified by Watanabe teaches a gas sensor (Abstract), comprising: 
the radiation source according to claim 11 for oblique launching a narrowband electromagnetic radiation (See Claim 11 rejection) into a cavity (See Claim 12 rejection), 
wherein the cavity (Boutami, Fig. 1, 2a @ 12) is arranged for providing an optical interaction path (Boutami, Fig. 2a @ 11, 12) for an interaction of the narrowband electromagnetic radiation (See Claim 11 rejection) having a center wave-length o (Boutami, Fig. 3a, Par. [0118], implicitly teaches center wave-length o) with a target gas (Boutami, Abstract, Par. [0008, 0030, 0095, 0118]) in the cavity (Boutami, Fig. 1, 2a @ 12), wherein the cavity (Boutami, Fig. 1, 2a @ 12) is accessible for an environmental gas (Boutami, Fig. 1 @ 122, Par. [0016, 0075], implicitly teaches) comprising the target gas (Boutami, Abstract, Par. [0008, 0030, 0095, 0118]), and 
a radiation detector (Boutami, Fig. 1, 2a @ 14) arranged to provide a detector output signal based on a signal strength (Boutami, Abstract: a type of gas or particle to detect, Par. [0004]: precisely controlling the length of interaction of the light with the element to detect, as a function of the type of element to detect and its concentration: for a given type of element to detect, an interaction length is chosen that is all the greater the lower the concentration of the element to detect, thus teaches provide a detector output signal based on a signal strength) of the narrowband electromagnetic radiation (See Claim 11 rejection) having traversed the optical interaction path and the cavity (Boutami, Fig. 1 @ 12), and being received by the radiation detector (Boutami, Fig. 1, 2a @ 14, Abstract, Par. [0075]).

10.	Claims 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boutami in view of Watanabe as applied to claims 3 and 13 respectively above and further in view of US Patent Pub. No. 2018/0026167 A1 by Eckert et al (hereinafter Eckert). 

Regarding Claim 4, Boutami teaches wherein the light directing elements (Abstract, Par. [0084-0087]; diffraction grating thus teaches light directing elements) are formed as inclined transparent channels separated by optically opaque or reflecting interlayers, wherein the transparent channels and the optically opaque or reflecting interlayers are arranged in an alternating and adjacent configuration (Abstract, Par. [0084-0087]; diffraction grating thus implicitly teaches the limitations) but does not explicitly teach inclined transparent channels separated by optically opaque or reflecting interlayers, wherein the transparent channels and the optically opaque or reflecting interlayers are arranged in an alternating and adjacent configuration.

However, Eckert teaches inclined transparent channels separated by optically opaque or reflecting interlayers (Fig. 1 @ 600, Par. [0035-0036]), wherein the transparent channels and the optically opaque or reflecting interlayers are arranged in an alternating and adjacent configuration (Fig. 1 @ 600, Par. [0036]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Boutami as modified by Watanabe by Eckert as taught above such that the light directing elements are formed as inclined transparent channels separated by optically opaque or reflecting interlayers, wherein the transparent channels and the optically opaque or reflecting interlayers are arranged in an alternating and adjacent configuration is accomplished in order to enable an effective beam deflection to obtain a predictable result.
  
Regarding Claim 5, Boutami as modified by Watanabe as modified by Eckert teaches wherein the light directing elements comprise transparent regions and opaque or reflective wall regions, wherein the transparent regions and the opaque or reflective wall regions are arranged in an alternating and adjacent configuration (Eckert, Fig. 1 @ 600, Par. [0035-0036]) (Also see Claim 4 rejection).  

Regarding Claim 14, Boutami as modified by Watanabe as modified by Eckert teaches wherein the light directing elements are formed as inclined transparent channels separated by optically opaque or reflecting interlayers, wherein the transparent channels and the optically opaque or reflecting interlayers are arranged in an alternating and adjacent configuration (See Claim 4 rejection).  

Response to Arguments

	Applicant’s arguments filed on 03/24/2022 with respect to “a layer element directly coupled to a planar upper surface of the main radiation emission region of the emitter structure” (Argument, Page 6) is not persuasive. 

	The Boutami reference Fig. 2b @ 11', 13 teaches the amended portion of the limitation. The layer element (Fig. 2b @ 13) directly coupled to a planar upper surface of the main radiation emission region of the emitter structure (Fig. 2b @ 11’, illustrates the planar upper surface).

	As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.

	The references are being used from the same field of endeavor and one having an ordinary skill in the art would look into those cited references because there is a reasonable amount of success for combining the references and would be motivated to combine those cited references to arrive at the claimed invention for the advantage of enabling an effective deflection to obtain a predictable result.

	Since Office Action has shown that the combination of the cited references teaches or suggests each and every element of the amended claims, therefore, a prima facie case of obviousness has been established.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886